



COURT OF APPEAL FOR ONTARIO

CITATION: Hoang v. Mann Engineering Ltd., 2015 ONCA 300

DATE: 20150501

DOCKET: C59356

Doherty, Pepall and van Rensburg JJ.A.

BETWEEN

K. Matthew Hoang

Appellant (Plaintiff)

and

Mann Engineering Ltd., Aris Building
    Technologies, Cartwright Management, Mann Enterprises, Wu Ventures, Hay Solar
    Ltd. And Gigajoule Research and Development Ltd. (carrying on business as the
    Mann Group)

Respondents (Defendants)

K. Matthew Hoang, appearing in-person

Jeff C. Hopkins and Justin Tetreault, for the respondents
    (defendants)

Heard:  April 24, 2015

On appeal from the order of Justice Carole J. Brown of
    the Superior Court of Justice, dated August 22, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appeal challenges factual findings.

[2]

The appellant asserts that the employment relationship was governed by
    the April 21, 2011 offer letter.  The trial judge rejected this argument.  She
    found that the appellant did not accept the terms of the offer letter meaning
    there was no amended employment contract and that the earlier mutual
    agreement was the only operative contract of employment (see paras. 81-82).  These
    findings are justified on the trial record.

[3]

The appellant challenges the finding of just cause for termination.  On
    the trial judges findings, the appellants dismissal was fully justified (see
    para. 74).  On the trial judges findings, the appellant repeatedly conducted
    himself in a manner which rendered his continued employment a virtual
    impossibility.  Once again, those findings are justified on the evidence.

[4]

In our view, the appellant has a valid point in respect of the $6,250. 
    As we read the record, the respondent did purport to deduct that amount from
    the final payment made to the appellant.  Although the record is not entirely
    clear on the point, we are satisfied that the respondent treated this as a
    deduction from wages.  In doing so, the respondent ran afoul of s. 13 of the
Employment
    Standards Act
.

[5]

The other issues raised by the appellant need not be
    addressed in light of our ruling on the factual issues.  We should, however,
    indicate that the breach of the
Employment Standards Act
is far from egregious and would not attract any
    damage consequences.

[6]

The appeal is allowed and the trial
    judgment varied to order payment of $6,250 to the appellant.  In light of the
    mixed success, and in accordance with the positions of the parties, we would
    award costs of $5,000 to the respondent, inclusive of disbursement and all
    relevant taxes.


